Case 9:15-cv-80972-RAR Document 274 Entered on FLSD Docket 01/19/2020 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO.: 9:15-cv-80972-RAR

  REGINALD EUGENE GRIMES,

          Plaintiff,
  v.

  RICHARD ROTT, et al.,

          Defendants.

  _________________________________/

                   PLAINTIFF’S MOTION IN LIMINE TO EXCLUDE
       EVIDENCE OF PRIOR CONVICTIONS AND CHARGES, STATUS AS A “FELON,”
             PRIOR LITIGATION, AND PRISON DISCIPLINARY HISTORY

          Plaintiff Reginald Eugene Grimes (“Plaintiff” or “Mr. Grimes”) respectfully submits this

  Motion in Limine to Exclude Evidence of Criminal Convictions and Charges, Status as a “Felon,”

  Prior Litigation, and Prison Disciplinary History (the “Motion”), and in support states as follows:

                                            INTRODUCTION

          It is undisputed in this case that Mr. Grimes was taken to the Palm Beach County Jail on

  the day of his arrest, after spending hours in custody at a DEA holding facility. Two officers,

  including a supervising sergeant, at the jail refused to admit Mr. Grimes because of visible injuries

  to his face and head. These officers informed Mr. Grimes and his DEA escort that Mr. Grimes

  would have to be medically cleared before he could be admitted. Mr. Grimes was then taken to the

  Wellington Regional Medical Center, where a nurse described him as “present[ing] with …

  multiple injuries to the face” and having “multiple contusion[s] to the face and lips[.]”

          Each Defendant is expected to testify that he did not participate in Mr. Grimes’s arrest or
Case 9:15-cv-80972-RAR Document 274 Entered on FLSD Docket 01/19/2020 Page 2 of 9



  witness the arrest. The only percipient witness other than Mr. Grimes is non-defendant Deputy

  United States Marshal James Hart, who has testified that Mr. Grimes “complied” with commands

  to lay on the ground. No other eyewitnesses were identified during five years of discovery and

  there is no dashcam video or recording of the arrest.

         This case, in other words, will turn on how the jury weighs conflicting witness testimony.

  They must determine how Mr. Grimes incurred “multiple contusion[s] to the face and lips” when

  it is undisputed that he surrendered by laying on the ground. The fact that Mr. Grimes must take

  the stand to present his testimony and carry his burden of proof, however, should not open the door

  to Defendants to use cross-examination as a vehicle to prejudice the jury. Evidence of Mr. Grimes’

  prior charges and convictions, predominantly violent felonies, could lead the jury to believe that

  Mr. Grimes “deserves what he gets.” But as the Supreme Court has made clear, “[b]eing violently

  assaulted … is simply not part of the penalty that criminal offenders pay for their offenses against

  society.” Farmer v. Brennan, 511 U.S. 825, 834 (1994).

         Evidence that Mr. Grimes has filed civil lawsuits in the past would, also, be highly

  prejudicial and irrelevant. “The charge of litigiousness is a serious one, likely to result in undue

  prejudice against the party charged, unless the previous claims made by the party are shown to

  have been fraudulent.” Outley v. City of New York, 837 F. 2d 587, 592 (2d Cir. 1988) (citing

  McCormick on Evidence, § 196 (3d ed. 1984)). Because Defendants will be unable to present

  evidence that prior lawsuits filed by Mr. Grimes were “fraudulent,” evidence of the suits should

  be excluded. McCormick on Evidence, § 196 (8th ed. 2020) (evidence of prior litigation is

  admissible “only if there is a basis for concluding that the claim[] [was] fabricated.”). The same is

  true of Mr. Grimes’ prison disciplinary record, which carries a similar potential to prejudice the


                                                   2
Case 9:15-cv-80972-RAR Document 274 Entered on FLSD Docket 01/19/2020 Page 3 of 9



  jury without the probative value of judicial fact finding.

          This case is not about Mr. Grimes’ prior charges or convictions, prior litigation, or prison

  disciplinary history. Indeed, none of Mr. Grimes’ charges or convictions touch upon truth or

  honesty. Mr. Grimes, therefore, requests that this Court follow the lead of Williams v. Asplundh

  Tree Expert Co., 2006 WL 2942796 (M.D. Fla. Oct. 9, 2006), where the court ruled that “evidence

  of [the plaintiff’s] felony conviction is inadmissible to impeach [his] credibility” but recognized,

  in fairness to the defense, that if the “felony conviction becomes relevant for a purpose other than

  impeachment[,] the Court will consider a motion outside the hearing of the jury for admission of

  the evidence.” Id. at *4. This holding strikes an appropriate balance under the circumstances of

  this case. Mr. Grimes, therefore, requests that the Court enter an order precluding any mention of

  Plaintiff’s prior charges or convictions at trial unless the issue becomes relevant for some other

  purpose, at which point Defendants should make a motion outside the hearing of the jury.

                                          FACTUAL BACKGROUND

          1.       Mr. Grimes has been convicted of the following:

            No.                     Charge1                           Date of             Date Released
                                                                    Conviction
               1                  Robbery                        October 27, 1982         May 3, 1985
                     (Palm Beach County, Case No. 82-
                               5029CF-A02)
               2           Possession of Cocaine                 March 31, 1987           October 5, 1988
                     (Palm Beach County, Case No. 87-
                                523CF-A02)
               3        Possession of a Firearm by a             March 31, 1987           October 5, 1988
                              Convicted Felon
                     (Palm Beach County, Case No. 85-
                            6018CF-A02-A02)
               4       Carrying a Concealed Firearm              March 31, 1987           October 5, 1988

  1
   This information is derived from United States’ Notice of Intention to Admit Defendant’s Prior Convictions as
  Impeachment in United States v. Grimes, 9:15-cr-80003-DMM. See ECF No. 503.

                                                        3
Case 9:15-cv-80972-RAR Document 274 Entered on FLSD Docket 01/19/2020 Page 4 of 9



                      (Palm Beach County, Case No. 85-
                              6018CF-A02-A02)
               5          Possession of a Firearm by a      March 31, 1987       October 5, 1988
                                Convicted Felon
                      (Palm Beach County, Case No. 86-
                                 13045CF-A02)
               6          Possession of a Firearm by a      April 17, 1989       December     13,
                                Convicted Felon                                  1989
                      (Palm Beach County, Case No. 88-
                                 16098CF-A02)
               7     Battery on a Law Enforcement Officer   June 12, 1989        April 19, 1992
                        (Broward County, Case No. 88-
                                 20908CF-A02)
               8     Battery on a Law Enforcement Officer   January 10, 1990     August 13, 1994
                       (Lafayette County, Case No. 89-
                                   42CF-A02)
               9          Possession of a Firearm by a      March 24, 1994       March 24, 1994
                                Convicted Felon
                      (Palm Beach County, Case No. 92-
                                 11259CF-A02)
               10         Possession of a Firearm by a      June 1, 1994         October      22,
                                Convicted Felon                                  2013
                      (S.D. Fla., Case No. 93-CR-08102-
                                     RLR)
               11       Aggravated Assault on a Police      Acquitted            N/A
                        Enforcement Officer; Fleeing or
                      Attempting to Elude; Resist Officer
                                without Violence
                        (Palm Beach County, Case No.
                         502011-CF007124AXXXMB)
               12     Conspiracy to Distribute Controlled   January 15, 2013     N/A
                      Substance; Distributing and Selling
                                    Narcotics
                     (S.D. Fla., Case No. 9:15-CR-80003-
                                     DMM)


          2.         In answers elicited by counsel for Defendants during his deposition, Mr. Grimes

  testified to lawsuits he has filed against other persons and entities, and about his disciplinary

  history in jail.



                                                    4
Case 9:15-cv-80972-RAR Document 274 Entered on FLSD Docket 01/19/2020 Page 5 of 9



         3.      Mr. Grimes expects Defendants to elicit testimony on these subjects at trial.

                                               ANALYSIS

         (I)     Standard.

         Two Rules of Evidence bear on this Motion. Rule 403 provides that relevant evidence may

  be excluded if its probative value is “substantially outweighed” by, inter alia, “danger of … unfair

  prejudice” to a party. The second, Rule 404(b), provides that:

         Evidence of a crime, wrong or other act is not admissible to prove a person’s
         character in order to show that on a particular occasion the person acted in
         accordance with the character. This evidence may be admissible for another
         purpose, such as proving motive, opportunity, intent, preparation, plan, knowledge,
         identity, absence of mistake, or lack of accident.

         Federal courts in Florida have recognized that separate balancing tests apply when the

  evidence is sought to be admitted against an accused defendant as opposed to a civil litigant:

         First, if the witness being impeached is the accused in a criminal case, a prior felony
         may be admitted as impeachment only if “the court determines that the probative
         value of admitting this evidence outweighs its prejudicial effect to the accused.”
         Fed. R. Evid. 609(a)(1). Second, for all other witnesses, including the plaintiff in a
         civil case, the prior felony must be admitted for impeachment purposes unless its
         probative value is substantially outweighed by the danger of unfair prejudice or by
         other considerations stated in Rule 403. Compare Fed. R. Evid. 609(a)(1) with Fed.
         R. Evid. 403.

  Williams, 2006 WL 2942796, at *3 n.1.

         (II)    Prior Charges and Convictions.

         Mr. Grimes’ prior convictions or charges are “not highly probative of his veracity” for a

  number of reasons. Id. None involved fraud or dishonesty and many date to the 1980s and early

  1990s, making them presumptively inadmissible under Rule 609(b). And while Defendants have

  made clear that they intend to elicit testimony about 2013 charges that Mr. Grimes eluded and

  assaulted law enforcement charges, Mr. Grimes was acquitted of those charges. Furthermore, the

                                                   5
Case 9:15-cv-80972-RAR Document 274 Entered on FLSD Docket 01/19/2020 Page 6 of 9



  evidence is not relevant for to show motive, intent, or any other criterion identified in Rule 404(b).

  There is no suggestion, for instance, that Mr. Grimes’ prior criminal conduct motivated his

  decision to flee. See Anderson v. Mascara, 347 F. Supp. 3d 1163, 1184 (S.D. Fla. 2018)

  (“[Defendants] point to nothing in the record indicating that [Plaintiff] ran from the stop for any

  reason associated with his criminal background[]…[t]hus…that [background] is inadmissible.”).

  Nor is it relevant to show that Defendants were justified in using a heightened level of force against

  Mr. Grimes. According to Defendants, they did not arrest Mr. Grimes. They maintain other officers

  conducted the arrest, while the lone officer who has acknowledged to participating in the arrest of

  Mr. Grimes, Mr. Hart, has testified Mr. Grimes “complied” when ordered to the ground.

  Accordingly, Mr. Grimes respectfully requests that the Court exclude evidence relating to criminal

  charges or convictions, including Mr. Grimes’ status as a “felon,” unless Mr. Grimes opens the

  door to the evidence. See Williams, 2006 WL 2942796, at *3 (“[E]vidence of Williams’ felony

  conviction is inadmissible to impeach Williams’ credibility… If Williams’ felony conviction

  becomes relevant for a purpose other than impeachment of Williams’ general credibility, the Court

  will consider a motion outside the hearing of the jury.”).

          (III)   Prison Disciplinary Record.

          Mr. Grimes asks that the Court exclude evidence of his disciplinary history in prison. The

  evidence would be as prejudicial as evidence of his prior convictions, without the judicial findings

  or due process of a conviction. Its probative value, therefore, would be very limited. See, e.g.,

  Cummings v. Malone, 995 F. 2d 817, 823 (8th Cir. 1993) (evidence of plaintiff raping female guard

  in prison irrelevant to claims). Mr. Grimes respectfully requests that the Court exclude evidence

  of his prison disciplinary record at trial.


                                                    6
Case 9:15-cv-80972-RAR Document 274 Entered on FLSD Docket 01/19/2020 Page 7 of 9



         (IV)    Prior Litigation History.

         Litigiousness is “the sort of character trait with which Rule 404(b) is concerned.” Outley

  v. City of New York, 837 F. 2d 587, 592 (2d Cir. 1988) (citing McCormick on Evidence, § 196 (3d

  ed. 1984)). It is “likely to result in undue prejudice against the party charged, unless the previous

  claims made by the party are shown to have been fraudulent.” Id. Defendants have not set forth

  any basis to admit evidence that Mr. Grimes is litigious, other than to note that he has previously

  filed civil lawsuits against officers in unrelated contexts. Such evidence “would undoubtedly cause

  the jury to question the validity of [Mr. Grimes’] current claims.” Id. As a result, the evidence is

  admissible “only if there is a basis for concluding that the claim[] [was] fabricated.” McCormick

  on Evidence, § 196 (8th ed. 2020). As there has been no such showing, Mr. Grimes asks that the

  Court exclude testimony relating to Mr. Grimes’ litigation history.

                                             CONCLUSION

         Mr. Grimes respectfully requests that the Court exclude evidence of prior criminal charges

  or convictions, prior litigation, or prison disciplinary record, and grant such further relief in Mr.

  Grimes’ favor as the Court deems just and proper.

                                 LOCAL RULE 7.1(a) CERTIFICATION

         Counsel for Mr. Grimes conferred with counsel for the Defendants regarding the relief

  sought herein. Defendants oppose the Motion.




                                                   7
Case 9:15-cv-80972-RAR Document 274 Entered on FLSD Docket 01/19/2020 Page 8 of 9



                                            Respectfully submitted,

                                            By: /s/ Jason B. Sherry
                                            Jason B. Sherry, Esq.
                                            Florida Bar No. 102218
                                            SHERRY LAW OFFICE, PLLC
                                            Counsel for Plaintiff Reginald Grimes
                                            200 SE 1st Street, Suite 400
                                            Miami, Florida 33131
                                            Tel: 305-792-4265
                                            jason@sherrylawoffice.com


                                            - and -


                                            Nicolas Swerdloff, Esq.
                                            Florida Bar No. 070416
                                            Jeffrey B. Goldberg, Esq.
                                            Florida Bar No. 118689
                                            Gil Ben-Ezra, Esq.
                                            Florida Bar No. 0118089
                                            HUGHES HUBBARD & REED LLP
                                            Counsel for Plaintiff Reginald Grimes
                                            201 South Biscayne Blvd., Ste. 2500
                                            Miami, FL 33131
                                            Tel: 305-358-1666
                                            Fax: 305-371-8759




                                        8
Case 9:15-cv-80972-RAR Document 274 Entered on FLSD Docket 01/19/2020 Page 9 of 9



                                   CERTIFICATE OF SERVICE

         I certify that the foregoing document has been served by the CM/ECF system on all counsel

  of record in this action this 19th day of January 2020.



                                                        By: /s/ Jason B. Sherry
                                                            Jason B. Sherry, Esq.




                                                    9
